Case 8:20-cv-01242-VMC-JSS Document 9 Filed 09/24/20 Page 1 of 5 PageID 36




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

 DANA LYNN EVERETT,

             Plaintiff,


 v.                                     Case No. 8:20-cv-1242-T-33JSS


 COMMISSIONER OF SOCIAL SECURITY,

           Defendant.
 ______________________________/

                                  ORDER

       This matter comes before the Court sua sponte. Because

 pro se Plaintiff Dana Lynn Everett has not sent the Clerk’s

 Office all the necessary forms to serve the Commissioner of

 Social Security and has insufficiently filled out the one

 form she did return, the Court takes this opportunity to

 explain the necessity of these forms.

       The Clerk’s Office has informed the Court that Everett

 was sent the three “Summons in a Civil Action” forms that she

 was required to complete and return to the Clerk by September

 30, 2020. However, Everett has only returned one “Summons in

 a Civil Action” form addressed to the Commissioner of Social

 Security at an address for the Social Security Administration

 in Tampa, Florida. This form is not sufficiently filled out.



                                    1
Case 8:20-cv-01242-VMC-JSS Document 9 Filed 09/24/20 Page 2 of 5 PageID 37




 First, Everett did not include her address on the “Summons in

 a Civil Action” form, as required. Second, Everett included

 the    incorrect   address    for       the   Commissioner   of   Social

 Security. The form should be addressed to:

       Commissioner of Social Security
       c/o Office of the Regional Chief Counsel, Region IV
       Social Security Administration
       Atlanta Federal Center
       61 Forsyth Street S.W., Suite 20T45
       Atlanta, GA 30303-8920

       Additionally, two other “Summons in a Civil Action”

 forms must be completed and returned to the Clerk to enable

 proper service on the Commissioner of Social Security.

       Service of process on the United States, its agencies,

 and its employees, sued in their official capacities, is

 governed by Federal Rule of Civil Procedure 4(i) which states:

       (1) United States.      To serve the United States, a party
       must:
            (A)(i) deliver a copy of the summons and of the
            complaint to the United States attorney for the
            district where the action is brought — or to an
            assistant United States attorney or clerical
            employee whom the United States attorney designates
            in a writing filed with the court clerk — or
            (ii) send a copy of each by registered or certified
            mail to the civil-process clerk at the United States
            attorney’s office;
            (B) send a copy of each by registered or certified
            mail to the Attorney General of the United States at
            Washington, D.C.; and




                                     2
Case 8:20-cv-01242-VMC-JSS Document 9 Filed 09/24/20 Page 3 of 5 PageID 38




            (C) if the action challenges an order of a nonparty
            agency or officer of the United States, send a copy
            of each by registered or certified mail to the agency
            or officer.
       (2) Agency; Corporation; Officer or Employee Sued in an
       Official Capacity. To serve a United States agency or
       corporation, or a United States officer or employee sued
       only in an official capacity, a party must serve the
       United States and also send a copy of the summons and of
       the complaint by registered or certified mail to the
       agency, corporation, officer, or employee.
 Fed. R. Civ. P. 4(i)(emphasis added).

       Because Everett is suing the Commissioner of Social

 Security (a federal employee sued in an official capacity),

 service is only proper if a copy of the summons and complaint

 is served on three entities: the United States Attorney for

 the Middle District of Florida, the Attorney General of the

 United States, and the Commissioner of Social Security. Each

 “Summons in a Civil Action” form should be addressed to a

 different     entity:   one   for       the   Commissioner   of   Social

 Security, one for the United States Attorney for the Middle

 District of Florida, and one for the Attorney General of the

 United States.

       Thus, in addition to sending in a complete “Summons in

 a Civil Action” form for the Commissioner, Everett needs to

 fill out and send to the Clerk two more “Summons in a Civil

 Action” forms — one for the United States Attorney for the




                                     3
Case 8:20-cv-01242-VMC-JSS Document 9 Filed 09/24/20 Page 4 of 5 PageID 39




 Middle District of Florida, and one for the Attorney General

 of the United States.

       The address for the Attorney General of the United States

 is:

       Commissioner of Social Security
       c/o United States Attorney General
       United States Department of Justice
       950 Pennsylvania Avenue, N.W.
       Washington, DC 20530

       The address for the United States Attorney for the Middle

 District of Florida is:

       Commissioner of Social Security
       c/o United States Attorney’s Office
       400 North Tampa Street, Suite 3200
       Tampa, FL 33602

       The U.S. Marshal cannot serve the Commissioner of Social

 Security until Everett sends in three properly completed

 forms. Accordingly, if Everett still wishes to pursue her

 claim against the Commissioner of Social Security, she should

 complete and return three “Summons in a Civil Action” forms

 to the Clerk by October 5, 2020. The deadline for the U.S.

 Marshal to serve the Commissioner remains October 30, 2020.

       Accordingly, it is

       ORDERED, ADJUDGED and DECREED:

       If pro se Plaintiff Dana Lynn Everett still wishes to

 pursue her claim against the Commissioner of Social Security,



                                    4
Case 8:20-cv-01242-VMC-JSS Document 9 Filed 09/24/20 Page 5 of 5 PageID 40




 she should complete and return three “Summons in a Civil

 Action” forms to the Clerk by October 5, 2020. The Clerk is

 directed to send copies of the necessary forms to Everett

 along with this order.

       DONE and ORDERED in Chambers in Tampa, Florida, this

 24th day of September, 2020.




                                    5
